Case 1:19-cv-01031-RGA-SRF Document 290 Filed 09/03/21 Page 1 of 2 PageID #: 25866




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

   NEXSTEP, INC., a Delaware Corporation,          )
                                                   )
                  Plaintiff,                       )
                                                   )
           v.                                      )      C.A. No. 19-1031-RGA-SRF
                                                   )
   COMCAST CABLE COMMUNICATIONS,                   )
   LLC a Delaware Limited Liability Company        )
                                                   )
                  Defendant.                       )

                                     NOTICE OF SERVICE

         PLEASE TAKE NOTICE that on September 2, 2021, the following documents were

  served on the following counsel of record at the addresses and in the manner indicated:


    ADDENDUM TO REBUTTAL EXPERT REPORT OF RAVIN BALAKRISHNAN, PH.D.
             REGARDING VALIDITY OF U.S. PATENT NO. 9,614,964
                [CONFIDENTIAL – OUTSIDE COUNSEL ONLY]

       ADDENDUM TO REBUTTAL EXPERT REPORT OF GLENN REINMAN, PH.D.
     REGARDING VALIDITY OF U.S. PATENT NOS. 7,697,669; 8,494,132; AND 8,885,802

                                            BY EMAIL

   Arthur W. Coviello, Esq.                            Jack B. Blumenfeld, Esq.
   Kathryn Zalewski, Esq.                              Brian P. Egan, Esq.
   WILMER CUTLER PICKERING HALE                        MORRIS, NICHOLS, ARSHT
     AND DORR LLP                                         & TUNNELL LLP
   2600 El Camino Real, Suite 400                      1201 North Market Street
   Palo Alto, CA 94306                                 P.O. Box 1347
   Arthur.Coviello@wilmerhale.com                      Wilmington, DE 19899
   Kathryn.Zalewski@wilmerhale.com                     JBlumenfeld@MNAT.com
                                                       began@mnat.com
   Co-Counsel for Defendant
                                                       Counsel for Defendant
Case 1:19-cv-01031-RGA-SRF Document 290 Filed 09/03/21 Page 2 of 2 PageID #: 25867




   William F. Lee, Esq.                      Mary (Mindy) V. Sooter, Esq.
   Sarah Beigbeder Petty, Esq.               Phillip Takhar, Esq.
   Nina Garcia, Esq.                         Nora Q.E. Passamaneck, Esq.
   Aaron Macris, Esq.                        H. Rachael Million-Perez, Esq.
   Rauvin A. Johl, Esq.                      WILMER CUTLER PICKERING HALE
   Kelli J. Powell, Esq.                       AND DORR LLP
   George F. Manley, Esq.                    1225 17th Street, Suite 2600
   Jason H. Liss, Esq.                       Denver, CO 80202
   WILMER CUTLER PICKERING HALE              mindy.sooter@wilmerhale.com
     AND DORR LLP                            phillip.takhar@wilmerhale.com
   60 State Street                           nora.passamaneck@wilmerhale.com
   Boston, MA 02109                          rachael.million-perez@wilmerhale.com
   william.lee@wilmerhale.com
   sarah.petty@wilmerhale.com                Amy Kreiger Wigmore, Esq.
   nina.garcia@wilmerhale.com                WILMER CUTLER PICKERING HALE
   aaron.macris@wilmerhale.com                 AND DORR LLP
   rauvin.johl@wilmerhale.com                1875 Pennsylvania Avenue, NW
   kelli.powell@wilmerhale.com               Washington, DC 20006
   George.Manley@wilmerhale.com              amy.wigmore@wilmerhale.com
   jason.liss@wilmerhale.com
                                             Co-Counsel for Defendant
   Co-Counsel for Defendant

                                         POTTER ANDERSON & CORROON LLP
   OF COUNSEL:

   Paul J. Andre                         By: /s/ Philip A. Rovner
   Lisa Kobialka                             Philip A. Rovner (#3215)
   KRAMER LEVIN NAFTALIS                     Jonathan A. Choa (#5319)
   & FRANKEL LLP                             Hercules Plaza
   990 Marsh Road                            P.O. Box 951
   Menlo Park, CA 94025                      Wilmington, DE 19899
   (650) 752-1700                            (302) 984-6000
                                             provner@potteranderson.com
   Jonathan S. Caplan                        jchoa@potteranderson.com
   Aaron M. Frankel
   Marcus A. Colucci                     Attorneys for Plaintiff
   KRAMER LEVIN NAFTALIS                 NexStep, Inc.
   & FRANKEL LLP
   1177 Avenue of the Americas
   New York, NY 10036
   (212) 715-9100

   Dated: September 3, 2021
   7361729




                                        2
